Case: 16-11522   Date Filed: 07/17/2017   Page: 1 of 5


                                                          [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 16-11522
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 5:15-cv-00036-LGW-RSB

DORENE DISANTO,
a.k.a. Dorene E. Thomas,
KAREN LAWSON,
Honorable, Lake County Juvenile Court,
MARGARET CARTWRIGHT,
Support Officer, Child Support Enforcement,
STATE OF OHIO,
MIKE DEWINE,
Ohio Attorney General,

                                                            Plaintiffs-Appellees,

                                    versus

THOMAS L. THOMAS,

                                                           Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Georgia
                        ________________________

                                (July 17, 2017)
              Case: 16-11522     Date Filed: 07/17/2017    Page: 2 of 5


Before TJOFLAT, JULIE CARNES and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Thomas L. Thomas, proceeding pro se, appeals the district court’s order

granting the plaintiffs’ motion to remand the action back to state court, following

removal by Thomas alleged under various statutes, including 28 U.S.C. §§ 1442,

1443. The underlying complaint, filed in an Ohio state court, sought to determine

the existence or non-existence of a parent-child relationship between Thomas, who

lived in Georgia, and a minor child (the “Child”). Thomas argues that the district

court erred in denying his motion for default judgment against two alleged parties,

motion for relief from judgment, and motion to hold in contempt or sanction the

appellees’ attorney. Thomas reiterates his arguments from his prior pleadings and

string cites various cases, recites his prior-asserted grounds for removal, claims

that he proved the appellees violated § 1443, and asserts that the appellees, or

possibly the Ohio state court, acted without subject matter jurisdiction in order to

alienate the Child, who is Native American, from his tribe, and alienate Thomas,

who is also Native American, in violation of “clearly established Federal Law,”

citing 25 U.S.C. §§ 1911–1922.

      We must independently decide whether we have appellate jurisdiction,

which we review de novo. Birmingham Fire Fighters Ass’n 117 v. City Of

Birmingham, 603 F.3d 1248, 1254 (11th Cir. 2010). Generally, we lack


                                          2
              Case: 16-11522     Date Filed: 07/17/2017    Page: 3 of 5


jurisdiction to review an order remanding a case to the state court from which it

was removed, if the basis for the remand is a ground listed in 28 U.S.C. § 1447(c).

28 U.S.C. § 1447(d); see New v. Sports & Recreation, Inc., 114 F.3d 1092, 1095–

96 (11th Cir. 1997). Under 28 U.S.C. § 1447(d), review is barred for district court

remands based on: (1) a lack of subject matter jurisdiction; or (2) a motion to

remand, filed within 30 days of the notice of removal, alleging a defect in the

removal procedure. See 28 U.S.C. § 1447(c); Whole Health Chiropractic &

Wellness, Inc. v. Humana Med. Plan, Inc., 254 F.3d 1317, 1319 (11th Cir. 2001).

      However, orders remanding a case to the state court from which it was

removed pursuant to the equal-civil-rights removal provision of § 1443 are

appealable. 28 U.S.C. § 1447(d); Alabama v. Conley, 245 F.3d 1292, 1293 n.1

(11th Cir. 2001). For removal under § 1443, the petitioner must show that: (1) the

right upon which he relies arises under a federal law that provides for specific civil

rights stated in terms of racial equality, and (2) he has been denied or cannot

enforce that right in state courts. Conley, 245 F.3d at 1295. Further, 28 U.S.C.

§ 1442(a)(1) provides an independent federal jurisdictional basis, allowing for

removal of any civil action against a U.S. officer or agency. 28 U.S.C.

§ 1442(a)(1); Magnin v. Teledyne Cont’l Motors, 91 F.3d 1424, 1427 (11th Cir.

1996). We will independently review the grounds on which the district court based




                                          3
                Case: 16-11522   Date Filed: 07/17/2017    Page: 4 of 5


its decision to remand in order to determine appellate jurisdiction. Williams v.

AFC Enters., Inc., 389 F.3d 1185, 1188 (11th Cir. 2004).

      We conclude that we lack jurisdiction to review the district court’s remand

order, as review is barred by § 1447(d). Moreover, Thomas has failed to argue for

proper removal under either §§ 1442 or 1443. While the district court based its

remand decision on lack of subject matter jurisdiction and its conclusion that

removal was not proper under §§ 1442 or 1443, we permitted Thomas’s appeal to

proceed only as to proper removal under either §§ 1442 or 1443. Williams, 389

F.3d at 1188.

      First, Thomas abandoned any argument that remand is proper under either

§§ 1442 or 1443. Thomas fails to argue any issue under § 1442, where he makes

no mention of the statute other than underlining it as one of his original grounds for

removal. Magnin, 91 F.3d at 1427. While Thomas cites precedent relating to

§ 1443, he fails to provide any application or argument as to his case, and he fails

to set out any argument as to whether 25 U.S.C. §§ 1911–1922 entitled him to a

right under a federal law providing for specific civil rights regarding racial

equality. Conley, 245 F.3d at 1295. Regardless of Thomas’s pro se status, his

citations to § 1443 fail to sufficiently argue whether we should review the district

court’s order of remand. Conley, 245 F.3d at 1295; Campbell v. Air Jam. Ltd., 760




                                           4
              Case: 16-11522    Date Filed: 07/17/2017    Page: 5 of 5


F.3d 1165, 1168–69 (11th Cir. 2014). Accordingly, he abandoned any arguments

under §§ 1442 or 1443. Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008).

      Second, Thomas’s remaining arguments are outside of the scope of this

appeal. Thus, we lack jurisdiction to review the district court’s order to remand

Thomas’s case back to the state court, and his appeal is dismissed. 28 U.S.C. §

1447(c), (d); Whole Health Chiropractic & Wellness, 254 F.3d at 1319.

      Thomas’s appeal is DISMISSED for lack of jurisdiction.

      SO ORDERED.




                                         5